Order, Supreme Court, New York County, entered on April 15, 1977, granting plaintiff’s motion for leave to amend his bill of particulars and increase the ad damnum clause in his complaint, unanimously affirmed, without costs and without disbursements. The papers submitted at Special Term were factually sufficient to warrant the relief awarded. A sufficient excuse for the delay in seeking such relief and merit to plaintiff’s cause were shown, as was justification for the increase in the ad damnum clause. Order, Supreme Court, New York County, entered on April 15, 1977, severing the third-party action from the main action, unanimously reversed, on the facts and in the exercise of discretion, and motion denied, without costs and without disbursements. The third-party defendant did not adequately establish that it would be prejudiced if required to proceed to trial. Concur—Murphy, P. J., Lupiano, Birns and Capozzoli, JJ.